Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 24, the Examiner finds that a person having ordinary skill in the art would not be able to identify whether Applicant is claiming the subcombination of the handle, or the combination of the handle and a hand-tool. Specifically, the preamble of claim 8 indicates that the claim is drawn to a floatable handle for a hand-tool, wherein the body of claim 8 recites that the second end is configured to receive a shaft of the hand tool. Claim 23 further blurs the metes and 
Regarding claims 16-22, the recitation of “the floatable material” does not have antecedent basis. Examiner is interpreting the claims to be dependent upon claim 15, not claim 14 as currently recited, as the antecedent basis for “a floatable material” is established in claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12, 15, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 7475620).
Regarding claim 8, Chen teaches a floatable handle for a hand-tool comprising (Col. 1, lines 30-32): 
a main body including a first end and second end (handle 20), 
the first end flaring out from the second end (See Figure 3), 
the first end having a cavity formed therein, the cavity configured to permit floatation (see chamber 21; Col. 2, lines 17-10 and 25-28), 
the second end being substantially tapered and configured to receive a shaft of the hand-tool (Col. 2, lines 13-15), 
the main body further including an endcap having an endcap cavity, and the endcap removably disposed over an opening of the cavity in the first end of the main body forming an airtight seal (Col. 2, lines 24-29 disclose that bolt 32 seals the hole of chamber 21).  
Regarding claim 9, all of the limitations recited in claim 8 are rejected by Chen. Chen further teaches wherein the main body is substantially cylindrical (See Figure 3; wherein the use of ‘substantially’, under broadest reasonable interpretation, is taught by the prior art).  
Regarding claim 10, all of the limitations recited in claim 9 are rejected by Chen. Chen further teaches wherein the endcap is affixed to the opening of the cavity of the first end (See Figure 3; see Col. 2, lines 24-29).  
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Chen. Chen further teaches wherein the endcap is threadedly affixed to the opening of the cavity (See Figure 3; wherein a bolt is the sealing element, i.e. threads provided therein for screwing the bolt).   
Regarding claim 12, all of the limitations recited in claim 8 are rejected by Chen. Chen further teaches wherein the second end of the main body is affixed to the shaft of the hand-tool (See Figure 3; see Col. 2, lines 13-17).  
Regarding claim 15, all of the limitations recited in claim 8 are rejected by Chen. Chen further teaches wherein the floatable handle is comprised of a floatable material (Col. 1, lines 48-40 disclose that the handle floats in the water because of the chamber, i.e. that the material of the handle is floatable).  
Regarding claim 23, all of the limitations recited in claim 8 are rejected by Chen. Chen further teaches wherein the hand-tool is at least one of a ratchet, a screwdriver, and a wrench (Col. 1, line 20).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7475620) in view of McGuyer (US 20060037176)
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Chen. However, Chen does not explicitly teach wherein the second end of the main body is affixed to the shaft of the hand-tool by an epoxy resin.  
	However, from the same or similar field of endeavor, McGuyer discloses using securing an implement to a handle with an epoxy resin [0102].
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McGuyer into the invention of Chen.
This modification would be recognized as applying a known technique, i.e. using an epoxy resin to join two structures, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 24, Chen teaches a floatable hand-tool comprising (Col. 1, lines 30-32): 
a substantially cylindrical main body including a first end and second end (handle 20), the first end flaring out from the second end (see Figure 3), 
the first end having a cavity with an opening formed therein, the cavity configured to permit floatation (see chamber 21; Col. 2, lines 17-10 and 25-28), 
the second end being substantially tapered and affixed to a shaft, the shaft configured with one of a ratchet, a screwdriver, and a wrench (See Col. 1, lines 20-22), 
wherein the main body further includes an endcap having the an endcap cavity, and the endcap threadedly affixed to the opening of the cavity of the first end to provide an airtight seal (Col. 2, lines 24-29 disclose that bolt 32 seals the hole of chamber 21).
However, Chen does not explicitly teach that the handle is connected to the shaft by an epoxy resin. 
However, from the same or similar field of endeavor, McGuyer discloses using securing an implement to a handle with an epoxy resin [0102].
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McGuyer into the invention of Chen.
This modification would be recognized as applying a known technique, i.e. using an epoxy resin to join two structures, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.

Claim 14, 16, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7475620) in view of Moffitt (US 5865077).
Regarding claim 14, all of the limitations recited in claim 8 are rejected by Chen. However, Chen does not explicitly teach wherein the first end conforms to a hand of a user to permit a gripping of the floatable handle.  
wherein the first end conforms to a hand of a user to permit a gripping of the floatable handle (Col. 3, lines 44-50).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.
One would be motivated to do so in order to prevent hand fatigue and irritation after prolonged periods of use (Col. 3, lines 44-50 of Moffitt). 
Regarding claim 16, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-22 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes high-impact plastic.  
However, from the same or similar field of endeavor, Moffitt teaches wherein the floatable material includes high-impact plastic (Col. 1, line 66-Col. 2, line 5; Col. 3, lines 10-12 and 19-22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.
One would be motivated to do so in order to provide a material sufficiently rigid to allow force to be applied to a workpiece without any significant deflection of the handle (Col. 3, lines 19-22). Furthermore, these materials provide exceptional strength and durability, yet have an overall lower density than metallic materials (Col. 2, lines 1-5). 
Regarding claim 18, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-22 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes polystyrene  
However, from the same or similar field of endeavor, Moffitt teaches wherein the floatable material includes polystyrene (Col. 3, lines 38-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.
One would be motivated to do so in order to provide a material which reduces the overall density to propagate floating of the hand tool (Col. 3, lines 38-41). The material also provides a cushioning effect which helps prevent hand fatigue and irritation (Col. 3, lines 44-51).
Regarding claim 19, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-22 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes fiberglass.  
However, from the same or similar field of endeavor, Moffitt teaches wherein the floatable material includes fiberglass (Col. 1, line 66-Col. 2, line 5; Col. 3, lines 10-12 and 19-22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.

Regarding claim 21, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-22 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes aerogel with helium.  
However, from the same or similar field of endeavor, Moffitt teaches wherein the floatable material includes aerogel with helium (Col. 3, lines 29-37).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.
One would be motivated to do so in order to fill the cavity with a material that is low in density and propagates the buoyancy of the device (Col. 3, lines 29-37). This modification would be recognized as applying a known technique, i.e. using a low-density gas inside a handle chamber, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success
Regarding claim 22, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-22 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes polyethylene composite.  
wherein the floatable material includes polyethylene composite (Col. 3, lines 29-37).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Moffitt into the invention of Chen.
One would be motivated to do so in order to lower the overall density of the hand tool to float (Col. 3, lines 38-49). The material also reduces the changes of hand fatigue and irritations after prolonged periods of use. 

Claim 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7475620) in view of Frank (US 7836799).
Regarding claim 17, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-23 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes aluminum alloy.  
However, from the same or similar field of endeavor, Frank teaches wherein the floatable material includes aluminum alloy (see Col. 3, lines 48-56 and Col. 4, lines 3-14 disclose aluminum, steel, stainless steel, and combinations of materials).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Frank into the invention of Chen.
One would be motivated to do so in order to provide a material capable of providing the structural integrity and rigidity necessary to withstand the stresses and 
Regarding claim 20, all of the limitations recited in claim 15 are rejected by Chen (Please refer to the 112b rejection provided that claims 16-23 are being interpreted to be dependent upon claim 15 for antecedent basis). However, Chen does not explicitly teach wherein the floatable material includes balsa wood.  
However, from the same or similar field of endeavor, Frank teaches wherein the floatable material includes balsa wood (see Col. 3, lines 48-56 and Col. 4, lines 3-14 disclose wood such as oak, maple, pine etc.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Frank into the invention of Chen.
One would be motivated to do so in order to provide a material capable of providing the structural integrity and rigidity necessary to withstand the stresses and strains generated and encountered during normal use. The materials are also non-corrodible and non-marking (Col. 3, lines 44-56). These materials also enable to device to stay afloat (Col. 4, lines 3-14). Both Frank and Chen are directed towards buoyant devices, wherein the material as disclosed by Frank ensures that the device does float when selecting a material. Examiner acknowledges the recitation of balsa within the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723